DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser et al. (US 20140165468 A1) in view of Martin (US 9374953 B2) and Haughton (US 20170354099 A1).
Regarding claim 1, Roeser teaches a vertical planting system (Figures 5-8) comprising: 
a frame structure comprising a top frame having two parallel top rails , and a bottom frame having two parallel bottom rails, wherein the top rails are parallel to the bottom rails 
a plurality of top tracks, each top track having a first top track end connected to one of the top rails and a second top track end connected to the other top rail such that each top track is perpendicular to the top rails and parallel to each other (Figure 8, Paragraph [0055]; longitudinal supports 150 and 149, each end connected to and perpendicular to an upper horizontal support 130, longitudinal supports 150 and 149 are parallel to each other); 
a plurality of bottom tracks, each bottom track having a first bottom track end connected to one of the bottom rails and a second bottom track end connected to the other bottom rail such that each bottom track is perpendicular to the bottom rails and parallel to each other, wherein each bottom track has a corresponding top track that is parallel to and directly opposite of said bottom track (Figure 7, Paragraph [0057]; gutters 160 each end in contact with and perpendicular to a lower horizontal support 128, gutters 160 are parallel to each other, each gutter 160 has a parallel and directly opposite corresponding longitudinal support 150 and 149); and 
a plurality of cultivation boards, each cultivation board disposed between one of the bottom tracks and its corresponding top track, wherein each cultivation board is supported by one of the bottom tracks and its corresponding top track (Figure 7; panels 134a-d are suspended on longitudinal supports 150 and sitting on gutters 160), wherein each cultivation board is slidably movable along the top and bottom tracks in a first direction orthogonal to the top and bottom rails (Figure 8, Paragraphs [0048] and [0055]; panels 134a-d hold root balls of plants 138, panels 134a-d movably suspended on longitudinal supports 150, roller assemblies 
Roeser does not teach wherein the top and bottom tracks are slidably movable along the top and bottom rails in a second direction parallel to the top and bottom rails and perpendicular to a length of each track, thereby allowing for movement of the cultivation boards in the second direction.
Martin teaches a vertical planting system wherein the top tracks are slidably movable along the top rails in a second direction parallel to the top rails and perpendicular to a length of the track, thereby allowing for movement of the cultivation boards in the second direction (Figures 11-12; Col. 7 line 44 - Col. 8 line 3; tracks = roller bearing hanger 63 allows for horizontal movement (parallel to rails) on rails = roller carriage channel 62; length of roller bearing hanger 63 is perpendicular to roller carriage channel 62 so if the roller bearing hanger is moving parallel to the roller carriage channel 62, it is by default moving in a direction perpendicular to the length of roller bearing hanger 63). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the vertical planting system taught by Roeser with the capability of movement in a second direction parallel to the rails as taught by Martin to provide a way to slightly adjust spacing between the lights and the plants to refine and enhance the distance between the two, even just slightly, to ensure the plants are getting the desired light exposure/intensity for optimum growth.
Haughton teaches a vertical planting system wherein the bottom tracks are slidably movable along the bottom rails in a second direction parallel to the bottom rails, thereby allowing for movement of the cultivation boards in the second direction (Figure 8, Paragraphs [0064]-[0065]; rail 56 at bottom of apparatus, provides movement to light wall 120B and cultivation wall 110C along rail 56 in a second direction through track and wheel assembly).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the vertical plant system taught by Roeser with the bottom track sliding mechanism as taught by Haughton onto the gutters in order to provide increased stability to the panels as they are moved throughout the system. When combined, the gutters are perpendicular to perpendicular to a lower horizontal support 128, therefore a movement in a direction parallel to lower horizontal support would automatically be a direction perpendicular to the gutters.
Regarding claim 2, Roeser as modified above teaches wherein the cultivation boards can be growing boards, lighting boards, or aquaculture boards (Figure 8, Paragraphs [0048]; panels 134a-d hold root balls of plants 138; Paragraph [0050] light fixtures 146).
Regarding claim 3, Roeser as modified above teaches wherein each growing board comprises a plurality of growing trays attached to said growing board, wherein the growing trays are configured to contain crops (Figure 6-7, Paragraph [0048]; plurality of holes 136 wherein root ball plants 138 are configured to grow in).
Regarding claim 4, Roeser as modified above teaches wherein the growing trays are oriented vertically or horizontally on the growing board (Figure 6-7; holes 136 with plants 138 are arranged in vertical rows).
Regarding claim 5, Roeser as modified above teaches wherein the growing trays are disposed parallel to each other (Figure 6-7; holes 136 with plants 138 are arragned in vertical parallel rows).
Regarding claim 6, Roeser as modified above teaches wherein each lighting board comprises a plurality of light sources attached to said lighting board, wherein the light sources are configured to provide lighting to crops (Figures 6-8, Paragraph [0051]; light fixtures 146 comprise plurality of light bulbs 148).
Regarding claim 7, Roeser as modified above teaches wherein the light sources are oriented vertically or horizontally on the lighting board (Figures 6-8, Paragraph [0051]; light fixtures 146 comprise plurality of light bulbs 148 arranged in vertical rows).
Regarding claim 8, Roeser as modified above teaches wherein the light sources are disposed parallel to each other (Figures 6-8, Paragraph [0051]; light fixtures 146 comprise plurality of light bulbs 148 arranged in vertical parallel rows).
Regarding claim 12, Roeser as modified above teaches wherein each cultivation board further comprises a sliding mechanism disposed thereon and configured to slide along the top and bottom tracks, thereby allowing for the cultivation board to slidably move in the first direction (Figure 8, Paragraphs [0048] and [0055]; panels 134a-d hold root balls of plants 138, panels 134a-d movably suspended on longitudinal supports 150, roller assemblies 154 extend upward through slot 152, panels slide orthogonal to upper and lower horizontal supports 130 and 128).
Regarding claim 13, the modified reference teaches the limitations of claim 1 and further Martin teaches wherein a sliding mechanism is disposed on each of the top track ends, wherein the sliding mechanism enables the top tracks to slidably move along the top rails, respectively, in the second direction (Figures 11-12, Col. 7 line 44 - Col. 8 line 3; roller bearing hanger 63 allows for horizontal movement [parallel to rails] on roller carriage channel 62).
The additional modified reference teaches the limitations of claim 1 and further Haughton teaches a vertical planting system comprising a sliding mechanism is disposed on each of the bottom track ends, wherein the sliding mechanism enables the bottom tracks to slidably move along the bottom rails, respectively, in the second direction (Figure 8, Paragraphs [0064]-[0065]; rail 56 at bottom of apparatus, provides movement to light wall 120B and cultivation wall 110C along rail 56 in a second direction through track and wheel assembly).
Regarding claim 14, Roeser as modified above, in claim 12, teaches wherein the sliding mechanism comprises wheels, ball bearings, or sliding brackets (Figure 8, Paragraph [0055]; roller assemblies 154 formed by a pair of wheels).
Regarding claim 14, the modified reference teaches the limitations of claim 13 and further Martin teaches, wherein the top sliding mechanism comprises wheels, ball bearings, or sliding brackets (Figures 11-12, Col. 7 line 44 - Col. 8 line 3; roller bearing hangers 63).
Regarding claim 14, the modified reference teaches the limitations of claim 13 and further Haughton teaches, wherein the bottom sliding mechanism comprises wheels, ball bearings, or sliding brackets (Figure 8, Paragraphs [0064]-[0065]; provides movement to light wall 120B and cultivation wall 110C through track and wheel assembly).
Regarding claim 15, Roeser as modified above teaches the frame structure further comprises a side frame connecting the top frame to the bottom frame, thereby forming frame structure into a box frame (Figure 6, Paragraph [0047]; box-like frame 124 comprises vertical support poles 126 connected to upper and lower horizontal supports 130 and 128).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Martin (US 9374953 B2) and Haughton (US 20170354099 A1) as applied to claim 1 above, and further in view of Lobel (US 8181387 B2).
Regarding claim 9, Roeser as modified above does not teach wherein the light sources comprise light emitting diodes (LEDs), fluorescent tubes, or a combination thereof.
Lobel teaches a vertical planting system wherein the light sources comprise light emitting diodes (LEDs), fluorescent tubes, or a combination thereof (Col. 6 lines 33-37; OLEDS used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the vertical planting system taught by Roeser and with OLEDs taught by Lobel as LEDs are a very well-known type of light used in plant husbandry that can provide optimal light to produce optimal plant growth.
Regarding claim 16, Roeser as modified above does not teach wherein each bottom track further comprises an extension track configured to be connected to the bottom track, wherein the extension track allows for the cultivation board to slidably move beyond the frame structure.
Lobel teaches a vertical planting system wherein each bottom track further comprises an extension track configured to be connected to the bottom track, wherein the extension track allows for the cultivation board to slidably move beyond the frame structure (Figure 3, Col. 7 lines 29-38; second rail system 42 with second rail 43 to further extend shelve outside of frame structure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the vertical planting system taught by Roeser with the extension track taught by Lobel to allow for the boards to slide beyond the frame to provide easy access to the boards for bulb replacement, plant removal, etc.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Martin (US 9374953 B2) and Haughton (US 20170354099 A1) as applied to claim 1 above, and further in view of Helene et al. (US 20140115958 A1).
Regarding claim 17, Roeser as modified above does not teach further comprising an exterior casing for housing the V-hive green box.
Helene teaches a vertical planting system comprising an exterior casing for housing the V-hive green box (Paragraph [0125]; shipping container to house a vertical farming apparatus within).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the vertical planting system taught by Roeser with the exterior casing taught by Helene in order to contain vertical grow structure to provide a controlled environment to best grow the plants and to make the system portable.
Regarding claim 18, the modified reference teaches the limitations of claim 17 and further Helene teaches wherein said exterior casing is a shipping container (Paragraph [0125]; shipping container to house a vertical farming apparatus within).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser et al. (US 20140165468 A1) in view of Lin (20140144079 A1), Martin (US 9374953 B2), and Haughton (US 20170354099 A1).
Regarding claim 19, Roeser teaches a vertical planting system (Figures 5-8) comprising: 
a frame structure comprising a top frame having two parallel top rails, and a bottom frame having two parallel bottom rails, wherein the top rails are parallel to the bottom rails (Figures 6-7, Paragraph [0047]; frame 124, upper horizontal supports 130 parallel to lower horizontal supports 128); 
a plurality of top tracks, each top track having a first top track end connected to one of the top rails and a second top track end connected to the other top rail such that each top track is perpendicular to the top rails and parallel to each other (Figure 8, Paragraph [0055]; longitudinal supports 150 and 149, each end connected to and perpendicular to an upper horizontal support 130, longitudinal supports 150 and 149 are parallel to each other); 
a plurality of bottom tracks, each bottom track having a first bottom track end connected to one of the bottom rails and a second bottom track end connected to the other bottom rail such that each bottom track is perpendicular to the bottom rails and parallel to each other, wherein each bottom track has a corresponding top track that is parallel to and directly opposite of said bottom track (Figure 7, Paragraph [0057]; gutters 160 each end in contact with and perpendicular to a lower horizontal support 128, gutters 160 are parallel to each other, each gutter 160 has a parallel and directly opposite corresponding longitudinal support 150 and 149); 
a plurality of growing boards, each growing board disposed between one of the bottom tracks and its corresponding top track, wherein each cultivation board is supported by one of the bottom tracks and its corresponding top track (Figure 7; panels 134a-d are suspended on longitudinal supports 150 and sitting on gutters 160), wherein each growing board comprises a plurality of growing trays attached to said growing board, wherein the growing trays are configured to contain crops (Figure 8, Paragraphs [0048] and [0055]; panels 134a-d hold root balls of plants 138, panels 134a-d movably suspended on longitudinal supports 150, roller assemblies 154 extend upward through slot 152, panels; Figure 6-7, Paragraph [0048]; plurality of holes 136 wherein root ball plants 138 are configured to grow in); and 
a plurality of lighting boards, each lighting board disposed on a top track, wherein each lighting board comprises a plurality of light sources attached to said lighting board, wherein the light sources are configured to provide lighting to the crops (Figures 6-8, Paragraph [0051]; light fixtures 146 supported by longitudinal supports 149 comprise plurality of light bulbs 148 providing light to panels 134a-d); 
wherein the growing boards and bottom tracks in a first direction orthogonal to the top and bottom rails (Figures 6-8, Paragraphs [0055]; panels 134a-d hold root balls of plants 138, panels 134a-d movably suspended on longitudinal supports 150, roller assemblies 154 extend upward through slot 152, panels slide orthogonal to upper and lower horizontal supports 130 and 128) and the lighting boards are slidably movable along the top tracks in a first direction orthogonal to the top rails (Paragraph [0054]; light fixtures 146 are movably mounted in same direction as panels 134a-d). 
Roeser does not teach the lighting boards being disposed on a bottom track and being slidably movable along the bottom track and wherein the top and bottom tracks are slidably movable along the top and bottom rails in a second direction parallel to the top and bottom rails and perpendicular to a length of each track, thereby allowing for movement of the growing boards and the lighting boards in the second direction.
Lin teaches a vertical planting system wherein lighting boards are disposed on a bottom track and being slidably movable along the bottom track (Figure 4, Paragraph [0022]; lamp board 23 laterally moves along fastening rack 21 through second sliding component 22).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the vertical planting system taught by Roeser with the lighting boards being slidably attached to a bottom rack taught by Lin in order to provide increased stability to the lighting boards as they are moved throughout the system.
Martin teaches a vertical planting system wherein the top tracks are slidably movable along the top rails in a second direction parallel to the top rails, and perpendicular to a length of the track, thereby allowing for movement of the cultivation boards in the second direction (Figures 11-12; Col. 7 line 44 - Col. 8 line 3; tracks = roller bearing hanger 63 allows for horizontal movement (parallel to rails) on rails = roller carriage channel 62; length of roller bearing hanger 63 is perpendicular to roller carriage channel 62 so if the roller bearing hanger is moving parallel to the roller carriage channel 62, it is by default moving in a direction perpendicular to the length of roller bearing hanger 63).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the vertical planting system taught by Roeser with the capability of movement in a second direction parallel to the rails as taught by Martin to provide a way to slightly adjust spacing between the lights and the plants to refine and enhance the distance between the two, even just slightly, to ensure the plants are getting the desired light exposure/intensity for optimum growth.
Haughton teaches a vertical planting system wherein the bottom tracks are slidably movable along the bottom rails in a second direction parallel to the bottom rails, thereby allowing for movement of the cultivation boards in the second direction (Figure 8, Paragraphs [0064]-[0065]; rail 56 at bottom of apparatus, provides movement to light wall 120B and cultivation wall 110C along rail 56 in a second direction through track and wheel assembly).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the vertical plant system taught by Roeser with the bottom track sliding mechanism as taught by Haughton onto the gutters in order to provide increased stability to the panels as they are moved throughout the system. When combined, the gutters are perpendicular to perpendicular to a lower horizontal support 128, therefore a movement in a direction parallel to lower horizontal support would automatically be a direction perpendicular to the gutters.
Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive.
Applicant’s argument that Martin does not teach “top and bottom tracks that are slidably movable in a direction perpendicular to a length of each track” is not found persuasive. Applicant states that Martin teaches stationary top tracks stating that the top tracks (roller carriage channel 62) do not move. However, this is not what the Examiner pointed to as the top tracks. Examiner used Martin to teach top tracks (roller bearing carriage 63) that moves along top rails (roller carriage channels 62). The roller bearing carriage 63 allows for horizontal movement parallel to roller carriage channel 62. The length of roller bearing carriages 63 are perpendicular to roller carriage channel 62, so if the roller bearing carriage 63 moves parallel to the roller carriage channel 62 it is by default moving in a direction perpendicular to the length of roller bearing carriages 63. The rejection is relying on the same structures as in the Final Rejections for these teachings, but has further elaborated to clarify the newly added claim language.
It should also be noted that the added limitation “top and bottom tracks that are slidably movable in a direction perpendicular to a length of each track” does not actually add any new structure to the claim. The claim earlier states in items (b) and (c) that “each top/bottom track…is perpendicular to the top/bottom rails and parallel to each other.” If the second direction of movement is parallel to the top and bottom rails, that it is automatically moving in a direction perpendicular to the top tracks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US8529092 B2) and Lin (US 20140000163 A1). The listed references relate to vertical growing systems wherein the planting boards are movable along a rail system which is directly related to the present claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642